DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-40 are pending in the application, with claims 1-24 under consideration and claims 25-40 withdrawn.
  					Election/Restriction
	Applicant's election without traverse of claims 1-24 in the 6/21/22 Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 25-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Allowable Subject Matter

 	Claims 6, 9, 14-15, and 19 are considered allowable over the prior art of record, but are objected to as depending from a rejected base claim. 	The closest prior art of record is Kaczmarek (US 4973323 A); Broida (US 5013307 A); Fenton (US 2004/0193123 A1); Eckfeldt (US 2014/0316360 A1);  Edvardsen (US 2013/0226116 A1); Schertiger (WO 2018/054442 A1); and Anders (US 2011/0125115 A1).
  	As to claim 6, Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger; and/or Anders fail to teach wherein at least one of the plurality of grooves extends through the ostomy wafer to a depth that is equal to the entire height of the ostomy wafer. 	As to claim 9, Kaczmarek in view of Broida teach the ostomy wafer of claim 8. Broida further teaches wherein each of the two sets of grooves includes multiple grooves that extend from a proximal end to a distal end of the ostomy wafer (first 3 slits 13 on left side, second 3 slits 13 on right side, Fig.1), but Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger,  and/or Anders fail to teach wherein the multiple grooves converge toward the distal end. 	As to claim 11, Kaczmarek in view of Broida teach the ostomy wafer of claim 10. Broida further teaches wherein each of the six grooves extends from a proximal end toward a distal end of the ostomy wafer (Fig.1), but Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger,  and/or Anders fail to teach wherein a width of each of the six grooves decreases toward the distal end.  	As to claim 14, Fenton in view of Broida teach the ostomy wafer of claim 1. Fenton further teaches wherein the stoma channel has a proximal opening sized for receipt in a flush or retracted stoma (opening 60, Fig.2, [00141) and a distal opening arranged opposite the proximal opening (distal opening of channel defined by inner diameter of disc 16, Fig.2, [00141). However, Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger, and/or Anders fail to teach wherein a thickness of a wall of the ostomy wafer at the proximal opening is greater than a thickness of a wall of the ostomy wafer at the distal opening. 	As to claim 15, Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger,  and/or Anders fail to teach the limitations as claimed because they depend from claim 14. 	As to claim 19, Kaczmarek in view of Broida teach the ostomy wafer of claim 1, but Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger, and/or Anders fail to teach wherein the external layer includes Trilam™ (SH/DH).
 	It would not have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited elements of claims 6, 9, 14-15, and 19, as listed above, and one of skill would not have been motivated to do so, wherein Kaczmarek, Broida, Fenton, Eckfeldt,  Edvardsen, Schertiger,  and/or Anders fail to teach or fairly suggest any of these limitations.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 19 and 20 appear to contain the trademark/trade names “Trilam” and “Stomahesive”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP 2173.05(u). 	In the present case, the trademark/trade names are used to identify/describe external and convex layers, respectively, and, accordingly, the identification/description is indefinite.  Appropriate correction is required, e.g., replacing the TM with the art-recognized names of the specific compounds that the trademarks are identified with.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-4, 7-8, 10, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarek (US 4973323 A) in view of Broida (US 5013307 A).

 	As to claim 1, Kaczmarek teaches an ostomy wafer (faceplate assembly 12, Fig.1, Col.3,ll.11-25) comprising: 	an external layer (skin barrier layer 26, Fig.1, Col.4,ll.5-25) having an opening to permit the passage of effluent therethrough (inner opening of layer 26, Fig.1) and a first adhesive to adhere to external skin around a stoma of an ostomate (protective skin barrier layer or ring 26 is formed of a soft, pliable, water-absorbing material having both dry and wet tack, Col.4,ll.34-36) and 	a foam layer coupled to the external layer (foam layer 28 coupled to outer ring 17, Fig.1, Col.4,ll.15-20), 	wherein the ostomy wafer includes a stoma channel sized to at least partially receive the stoma that extends through the foam layer (central opening of foam layer 28, Fig.1); at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma], and a second adhesive to further adhere to the ostomate (a layer 19 of pressure sensitive adhesive, Fig.1, Col.3,ll.4 7-49). 	Kaczmarek fails to teach at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma. 	However, Broida teaches an absorbent pad for use with an ostomy appliance or similar apparatus connected to a stoma extending through the skin of a patient (Abstract) comprising at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma (slits 13 and 14, Fig.1, 4;  	in order to allow adjustment to variations in the sizes of the aperture 22, the pad's annular edge defining the opening 12 may be crimped or formed with slits 13 or may have perforated concentric rings (not shown) that may be popped out as needed to enlarge the opening 12, Col.7,ll.19-24).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the groove/channel arrangement of view of Broida; and one of skill would have been motivated to do so, in order to allow adjustment to variations in the sizes of the aperture, the pad's annular edge defining the opening that may be crimped or formed with slits or may have perforated concentric rings that may be popped out as needed to enlarge the central opening and/or to provide for a desired configuration providing a desired fitting of the opening.
 	As to claim 2, Kaczmarek teaches the wafer further comprising a convex layer coupled to the foam layer and the external layer (convex pressure ring 27, Fig.1; Col.4,ll.15-20). 	As to claim 3, Kaczmarek further teaches wherein the stoma channel extends through each of the foam layer and the convex layer (Fig.1), and wherein the foam layer or the convex layer includes the second adhesive (adhesive coating 19 on the microporous outer ring 17, Col.4,ll.49-51).  	Kaczmarek does not teach wherein the at least one groove extends at least partially through one or more of the foam layer and the convex layer. 	However, Broida further teaches wherein the at least one groove extends at least partially through one or more of the foam layer and the convex layer (slit 14 extending through all layers of the pad, Fig.3-4).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the groove arrangement of Broida, and one of skill would have been motivated to do so, in order to allow for enlarging of the central opening and/or to provide for a desired configuration providing a desired fitting of the opening.  	As to claim 4, Kaczmarek does not teach wherein the at least one groove includes a plurality of grooves spaced circumferentially from one another about the ostomy wafer (Fig.1).  	However, Broida further teaches wherein the at least one groove includes a plurality of grooves spaced circumferentially from one another about the ostomy wafer (Fig.1).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the groove arrangement of Broida, and one of skill would have been motived to do so, in order to enlarge the central opening and/or to provide for a desired configuration providing a desired fitting of the opening. 
 	As to claim 7, Kaczmarek does not teach wherein the plurality of grooves are distributed over less than 10% of an entire radial area of the ostomy wafer.  	However, Broida further teaches wherein the plurality of grooves are distributed over less than 10% of an entire radial area of the ostomy wafer (total area of slits 13 is less than 10% of the radial area of the wafer, Fig.1 INSERT).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the groove distribution of Broida, and one of skill would have been motivated to do so, in order to enlarge the central opening and/or to provide for a desired configuration providing a desired fitting of the opening.
 	As to claim 8, Kaczmarek does not teach wherein the plurality of grooves include two sets of grooves that are arranged circumferentially opposite one another about the ostomy wafer.  	However, Broida further teaches wherein the plurality of grooves include two sets of grooves that are arranged circumferentially opposite one another about the ostomy wafer (first 3 slits 13 on left side, second 3 slits 13 on right side, Fig.1).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek to provide the grooves arrangement of Broida, and one of skill would have been motivated to do so, in order to enlarge the central opening and/or to provide for a desired configuration providing a desired fitting of the opening.
 	As to claim 10, Kaczmarek does not teach wherein the plurality of grooves include [six) grooves that are circumferentially distributed evenly around the ostomy wafer.  	However, Broida further teaches wherein the plurality of grooves include six grooves that are circumferentially distributed evenly around the ostomy wafer (slits 13 evenly distributed, Fig.1). 	While Broida fails to specifically teach six grooves, Broida teaches a slitted annular edge for fitting (Col.4,ll.15-22).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the grooves of Broida, and one of skill would have been motivated to do so, in order to provide for a desired configuration providing a desired fitting of the opening.
 	As to claim 22, Kaczmarek teaches wherein at least a portion of the ostomy wafer is characterized by a profile selected from a chamfered profile, a cylindrical profile, a curved profile, an axially combined profile, a radially combined profile , and combinations thereof (Fig.1).
 	As to claim 23, Kaczmarek teaches wherein the second adhesive includes a moldable adhesive material (pressure sensitive layer 19 on a non-woven microporous ring 17, Fig.1, Col.3,ll.37-52; thus as ring 17 is manipulated, so is layer 19). 	Kaczmarek does not teach wherein the ostomy wafer is constructed to conform to any one of a number of stomas of different ostomates without modification.  	Broida teaches wherein the ostomy wafer is constructed to conform to any one of a number of stomas of different ostomates without modification (in order to allow adjustment to variations in the sizes of the aperture 22, the pad's annular edge defining the opening 12 may be crimped or formed with slits 13, Col.7,ll.17-24). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Kaczmarek with the grooves of Broida, and one of skill would have been motivated to do so, in order to allow adjustment to variations in the sizes of the aperture.
 	Claims 5, 12, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (US 2004/0193123 A1) in view of Broida.
 	Fenton teaches (as per claim 1, from which claim 4 depends, from which claim 5 depends; and claims 12, 20, 21, and 24 depending from claim 1) an ostomy wafer (mounting disc 12, Fig.2,[0009]) comprising: 	an external layer (cloth-like porous material disc 24, Fig.2,[0011]) having an opening to permit the passage of effluent therethrough (central opening of disc 24, Fig.2; cloth-like disc, when applied to the disc 16, has an inner diameter that is substantially the same as the outer diameter of the convex central body portion 18 of the plastic disc 16, [0011]; intended use, effluent flows through the opening of the plastic disc, thus flows through the opening of disc 16) and a first adhesive to adhere to external skin around a stoma of an ostomate (adhesive layer 26, Fig.2, [0011]) and 	a foam layer coupled to the external layer (foam disc 30, Fig.2, [0012]),  	wherein the ostomy wafer includes a stoma channel sized to at least partially receive the stoma that extends through the foam layer (opening 60 to fit the size and/or shape of the users stoma, Fig.2, [0015]), [at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma), and a second adhesive to further adhere to the ostomate (skin barrier disc 36 is pliable and has both dry and wet tack, Fig.2, [0013]). 	While Fenton teaches opening 60 being stretchable to fit the size and/or shape of the users stoma [0015], Fenton fails to teach at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma. 	However, Broida teaches an absorbent pad for use with an ostomy appliance or similar apparatus connected to a stoma extending through the skin of a patient (Abstract) comprising at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma (slits 13 and 14, Fig.1, 4; in order to allow adjustment to variations in the sizes of the aperture 22, the pad's annular edge defining the opening 12 may be crimped or formed with slits 13 or may have perforated concentric rings (not shown) that may be popped out as needed to enlarge the opening 12, Col.7,ll.19-24).  	It would have been obvious to one of ordinary skill in the art that the wafer of Fenton could have been modified as claimed in view of Broida in order to provide at least one groove radially spaced from the stoma channel that extends at least partially through the ostomy wafer to facilitate deformation of the ostomy wafer complementary to a shape of the stoma.
 	As to claim 5 (depending from claim 4), Fenton does not teach (as per claim 4) wherein the at least one groove includes a plurality of grooves spaced circumferentially from one another about the ostomy wafer.   	However, Broida teaches wherein the at least one groove includes a plurality of grooves spaced circumferentially from one another about the ostomy wafer (Fig.1).  		(as per claim 5) wherein at least one of the plurality of grooves extends through the ostomy wafer to a depth that is less than an entire height of the ostomy wafer (extend through all layers defining stoma port, but not through convex layer. Fenton Fig.2). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Fenton with the arrangement of the plurality of grooves of Broida, and one of skill would have been motivated to do so, in order to enlarge the central opening and/or to provide for a desired configuration providing a desired fitting of the opening.
 	As to claim 12, Fenton teaches wherein the ostomy wafer includes at least one protruding ridge that extends radially away from the stoma channel toward an outermost edge of the ostomy wafer (annular rim 20, Fig.2, [0010]).
 	As to claim 20, Fenton teaches wherein the ostomy wafer includes a Stomahesive seal (skin barrier disk 36 having an adhesive skin barrier 40, Fig.2, [0013]; barrier 40 having opening 60 to fit a stoma, Fig.2, [0015]).
 	As to claim 21. Fenton teaches wherein the ostomy wafer extends in a dimension parallel to a flow of effluent through the ostomy wafer over more than half a centimeter (diameter of about 1/2 inch, [0014); thus, to scale, the height parallel to the flow of effluent is greater than half a centimeter).
 	As to claim 24, Fenton teaches wherein the wafer further comprises an internal layer that at least partially covers an exterior of the ostomy wafer that faces the ostomate (skin barrier disc 40, Fig.2, [0014]), wherein the internal layer includes a moldable adhesive material (second skin barrier disc 34 is pliable and has both dry and wet tack, [0014]).
	 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Broida, and further in view of Eckfeldt (US 2014/0316360 A1).
 	As to claim 13, Fenton in view of Broida fail to teach wherein the at least one protruding ridge includes two protruding ridges that each extend radially away from the stoma channel all the way to the outermost edge of the ostomy wafer, and wherein the two protruding ridges are arranged circumferentially opposite one another about the ostomy wafer. 	However, Eckfeldt teaches a support member 400 (Fig.19, [0155]) wherein the at least one protruding ridge includes two protruding ridges that each extend radially away from the stoma channel all the way to the outermost edge of the convex layer (Fig.19), and wherein the two protruding ridges are arranged circumferentially opposite one another about the convex layer (Fig.19).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Fenton and Broida with the arrangement of protruding ridges of Ekfeldt, and one of skill would have been motivated to do so, in order to provide flexibility when the base plate is folded or bent around the respective arms but a higher stiffness or rigidity if the base plate is folded or bent transversely to the extent of the respective arms.
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Broida and further in view of Schertiger (WO 2018/054442 A1).
 	As to claim 16, Fenton in view of Broida fail to teach wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel, and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma.  	However, Schertiger teaches an adhesive ostomy element (Abstract, Fig.7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, p.11,ll.19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig.7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Fenton with the stoma channel built in structure of Schertiger, and one of skill would have been motivated to do so, in order to better mate with the stoma.
 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Broida and further in view of  Edvardsen (US 2013/0226116 A1).
 	As to claim 17, Fenton in view of Broida fail to teach wherein the stoma channel includes a built-in structure located interiorly of an internal surface of the ostomy wafer that defines the stoma channel. 	However,  Edvardsen teaches a base plate for an ostomy device (Abstract) wherein the stoma channel includes a built-in structure located interiorly of an internal surface of the ostomy wafer that defines the stoma channel (grooves 8 provide a surplus of material which allows the inner area of the base plate to be extend able in a radial direction, Fig.2-4, [0041]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Fenton with the stoma channel structure of  Edvardsen, and one of skill would have been motivated to do so, for improved mold ability of the layers of the stoma channel.
 	Claim 18 lacks an inventive step under PCT Article 33(3) as being obvious over Fenton in view of Broida and further in view of Anders (US 2011/0125115 A1).
 	As to claim 18, Fenton in view of Broida fail to teach wherein the first adhesive is a multilayer adhesive.  	However, Anders teaches a body waste collecting device comprising an adhesive construction containing at least two layers of adhesive (Abstract). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wafer of Fenton with the multilayer adhesive of Anders, and one of skill would have been motivated to do so, in order to provide an adhesive in which the skin facing layer of adhesive is softer and more dissipative in nature than the non-skin facing layer of adhesive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Nowack (US 4834731 A)(entire document; Fig.1,5,6;Col.3,ll.66-68;Col.5,ll.43-45; Col.6,ll.18-52); Dove (US 2010/00324511 A1)(entire document; Fig.3;[0052]-[0053]); and Wagner (US 6520943 B1)(entire document; Fig.3; Col.4,ll.44-47).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781